DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 11, 12, 14, 15, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Emadi et al. (US 9,641,119 and Emadi hereinafter.)
As to claim 1, An electric machine, comprising:
a polyphase machine;
a power inverter electrically connected to the polyphase machine; and
a controller electrically connected to the power inverter, wherein the controller provides switching signals to the power inverter, wherein the controller comprises a trajectory calculator that provides an optimized trajectory for transitioning the polyphase machine from a first torque to a second torque.
 (Emadi teaches (fig.1, (col.5, lines 3-35)) an electric machine such as a switched reluctance motor 105, comprising:
a polyphase machine such as a three-phase SRM 105 (see fig.1, (col.5, line 3-35));
a power inverter/converter 145 (see fig.1) electrically connected to the polyphase (three-phase) machine [SRM 105]; and
a controller 110 (via current controller 140) electrically connected to the power inverter/converter 145 (fig.1), wherein the controller 110 (via current controller 140) provides switching signals to the power inverter/converter 145 (fig.1, (col.5, lines 63-67) & (col.6, lines 1-6)), wherein the controller 110 comprises a trajectory calculator such as torque sharing function calculator TSF 115 (figs.1-2, 4A-4B, & 5A-5B) that provides an optimized torque trajectory (see fig.8, “Emadi teaches Optimization and evaluation of torque sharing function…”, see page 2, (col.2,  lines 36-39); Emadi also teaches optimization such as “Efficiency of SRM devices is improved…”, see (col.6, lines 24-42) & (col.19, lines 1-7)) for transitioning the polyphase machine [SRM 105] from a first torque such as  low torque [0 Nm] to a second torque such as a max torque [6.7 Nm] for torque 805a/805b, see fig.8 & transitioning motor torque response(s), see figs.17A, 18A & 19A, (col.19, lines 8-67) & (col.20, lines 1-2).)
As to claim 2, The electric machine, as recited in claim 1, wherein the trajectory calculator provides the optimized trajectory based on at least one of Maximum Torque Per Amp (MTPA), Maximum Torque Per Loss (MTPL), Maximum Torque Per Flux (MTPF), Maximum Torque Per Volt (MTPV), and a computer optimized trajectory.
(Emadi teaches (fig.1, (col.5, lines 3-35)) the electric machine such as a switched reluctance motor 105, wherein the trajectory calculator such as torque sharing function calculator TSF 115 (figs.1-2, 4A-4B, & 5A-5B) that provides an optimized torque trajectory (see fig.8, 17A-19A) based on at least one of Maximum Torque Per Amp (see maximum torque 6.7Nm for 20A for torque trajectory profile 805a/805b and a computerized trajectory, see figs.8, 17a/18A/19A, see Altera FPGA, see (col.19, lines 8-67) & (col.20, lines 1-2).)
As to claim 3, The electric machine, as recited in claim 1, wherein the trajectory calculator uses at least one of at least one of Optimal Torque Rate Limiting for Maximum Bus Voltage Utilization, Optimal Id/Iq Rate Limiting/Voltage Angle for Maximum Bus Voltage Utilization, Open Loop Iq Control with Iq Feedback as Id Reference to provide the optimized trajectory, and any other computer generated optimal trajectory.
(Emadi teaches (fig.1, (col.5, lines 3-35)) the electric machine such as a switched reluctance motor 105, wherein the trajectory calculator such as torque sharing function calculator TSF 115 (figs.1-2, 4A-4B, & 5A-5B) uses at least computer generated optimal torque trajectory, see figs.8, 17a/18A/19A, see Altera FPGA, see (col.19, lines 8-67) & (col.20, lines 1-2).)
As to claim 4, The electric machine, as recited in claim 3, wherein the trajectory calculator uses a lookup table.
(Emadi teaches (fig.1, (col.5, lines 3-35)) the electric machine such as a switched reluctance motor 105, wherein the trajectory calculator such as torque sharing function calculator TSF 115 (figs.1-2, 4A-4B, & 5A-5B) uses a look up table(See (col.19, lines 8-29).)
As to claim 5, The electric machine, as recited in claim 1, wherein the trajectory calculator provides an optimized trajectory that minimizes losses and wherein the electric machine follows the optimized trajectory.
(Emadi teaches (fig.1, (col.5, lines 3-35)) the electric machine [SRM105], wherein the trajectory calculator such as torque sharing function calculator TSF 115 (figs.1-2, 4A-4B, & 5A-5B) that provides an optimized torque trajectory that minimizes losses (Emadi teaches “Efficiency of SRM devices is improved if copper losses are minimized”, see (col.6, lines 24-42)) and wherein the electric machine [SRM 105] follows the optimized trajectory (see figs.8, 17A-19A).)
As to claim 11, A method for transitioning a polyphase machine from a first torque level to a second torque level, where the polyphase machine is controlled by a controller, comprising:
providing an optimized trajectory from the controller to the polyphase machine, wherein the optimized trajectory provides an optimized trajectory for transitioning the polyphase machine from the first torque level to the second torque level.
(Emadi teaches  a torque control method (col.2, lines 37-39, figs. 1-19B), wherein torque transitioning, (see figs.8, 12, 16, 17A, 18A & 19A) for transitioning the polyphase machine [SRM 105] from a first torque level such as  low torque [0 Nm] to a second torque level such as a max torque level [6.7 Nm] for torque 805a/805b (see fig.8 & transitioning motor torque response(s), see figs.17A, 18A & 19A, (col.19, lines 8-67) & (col.20, lines 1-2)), wherein the polyphase machine [SRM 105] is controlled by a controller 110 (see fig.1), comprising:
providing an optimized torque trajectory (see figs.8, 17A, 18A, 19A) from the controller 110 to the polyphase machine [SRM 105] (fig.1), wherein the optimized trajectory (see figs.8, 17A, 18A, 19A) provides an optimized torque trajectory for transitioning the polyphase machine [SRM 105]) from the first torque level such as  low torque [0 Nm] to a second torque level such as a max torque level [6.7 Nm] for torque 805a/805b (see fig.8; Emadi teaches the controller 110 comprises a trajectory calculator such as torque sharing function calculator TSF 115 (figs.1-2, 4A-4B, & 5A-5B) that provides an optimized torque trajectory (see fig.8, “Emadi teaches Optimization and evaluation of torque sharing function…”, see page 2, (col.2,  lines 36-39) via TSF calculator 115 (seefigs.1-2, 5A-5B); Emadi also teaches optimization such as “Efficiency of SRM devices/drives is improved…”, see (col.6, lines 24-42) & (col.19, lines 1-7).)
As to claim 12, The method, as recited in claim 11, wherein the controller provides a series of voltages to the polyphase machine in order to provide the optimized trajectory.
(Emadi teaches a torque control method using figs. 1-19B, wherein the controller110 provides a series of voltages (VOLTAGE SET AT 300V, see col.19, lines 8-29) to the polyphase machine [SRM 105] in order to provide the optimized TORQUE trajectory (FIGS.8, 17A, 18A, 19A).)
As to claim 14, The method, as recited in claim 11, wherein the optimized trajectory is based on at least one of Maximum Torque Per Amp (MTPA), Maximum Torque Per Loss (MTPL), Maximum Torque Per Flux (MTPF), or Maximum Torque Per Volt (MTPV).
(Emadi teaches a torque control method using figs. 1-19B, wherein the optimized torque trajectory (see fig.8, 17A-19A) based on at least one of Maximum Torque Per Amp (see maximum torque 6.7Nm for 20A for torque trajectory profile 805a/805b.)
As to claim 15, The method, as recited in claim 11, wherein the optimized trajectory is provided by at least one of at least one of Optimal Torque Rate Limiting for Maximum Bus Voltage Utilization, Optimal Id/Iq Rate Limiting/Voltage Angle for Maximum Bus Voltage Utilization, Open Loop Iq Control with Iq Feedback as Id Reference, and any other computer generated optimal trajectory.
(Emadi teaches a torque control method using figs. 1-19B, wherein the optimized torque trajectory (see fig.8, 17A-19A) based on at least computer generated optimal torque trajectory, see figs.8, 17a/18A/19A, see Altera FPGA, see (col.19, lines 8-67) & (col.20, lines 1-2).)
 As to claim 16, The method, as recited in claim 15, wherein the optimized trajectory that provides reduced noise, vibration, and hardness.
(Emadi teaches a torque control method using figs. 1-19B, wherein the optimized torque trajectory (see fig.8, 17A, 18A, 19A) that provides reduced noise, vibration and hardness such as Emadi teaches torque ripple reduction for efficiency improvement in SRM drives (see (col.19, lines 5-7), i.e. improve over noise, vibration which are disadvantages of conventional Srm motors, see (col.1, lines 22-30).)
As to claim 17, The method, as recited in claim 11, wherein the optimized trajectory minimizes losses and wherein the polyphase machine follows the optimized trajectory.
(Emadi teaches a torque control method using figs. 1-19B, wherein the optimized trajectory minimizes losses (Emadi teaches “Efficiency of SRM devices is improved if copper losses are minimized”, see (col.6, lines 24-42)) and wherein the electric machine [SRM 105] follows the optimized torque trajectory (see figs.8, 17A, 18A & 19A).)
Allowable Subject-Matter
Claims 6-10,13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Closest Prior art Emadi et al. (Patent No. US 9,641, 119 B2) fails to teach the limitations of claims 6-10,13 and 18-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			12/07/2022